UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4080


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JONATHAN LATTIMORE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:09-cr-00444-RWT-2)


Submitted:   November 8, 2011             Decided:   November 21, 2011


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elita C. Amato, LAW OFFICE OF ELITA C. AMATO, Arlington,
Virginia, for Appellant. Rod J. Rosenstein, United States
Attorney,   Mara  Zusman   Greenberg,  Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jonathan         Lattimore       appeals     his    120-month         sentence

imposed     following      his    guilty      plea   to    two   counts       of    being   a

convicted felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1) (2006).               On appeal, Lattimore argues that the

district     court      erred     (1)    in   assessing      two   criminal         history

points     for   each    of     two   prior     juvenile    adjudications;           (2)    in

applying a four-level enhancement for firearms trafficking; and

(3)   in    creating       an    unwarranted      sentencing       disparity        between

Lattimore and his codefendants.                 We affirm.

             We review a sentence imposed by a district court under

a   deferential      abuse-of-discretion             standard.       Gall      v.    United

States, 552 U.S. 38, 46 (2007); United States v. Lynn, 592 F.3d

572, 578 (4th Cir. 2010) (abuse of discretion standard of review

applicable       when      defendant       properly       preserves       a    claim        of

sentencing error in district court “[b]y drawing arguments from

[18 U.S.C.] § 3553 [(2006)] for a sentence different than the

one ultimately imposed”).                In conducting this review, we must

first    examine     the      sentence    for     significant      procedural        error,

including “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”               Gall, 552 U.S. at 51.              In reviewing the

                                              2
district    court’s       application     of     the    Guidelines,     we     review

findings of fact for clear error and questions of law de novo.

United States v. Layton, 564 F.3d 330, 334 (4th Cir. 2009).

            Under     U.S.    Sentencing        Guidelines     Manual        (“USSG”)

§ 4A1.2(d)(2)(A) (2010), the district court should assess two

criminal history points for “each adult or juvenile sentence to

confinement of at least sixty days if the defendant was released

from such confinement within five years of his commencement of

the   instant     offense.”        Lattimore      argues    that     his     juvenile

sentences   did     not    qualify   as       “confinement”   for     purposes     of

§ 4A1.2(d)(2)(A).          We need not determine whether Lattimore is

correct because the district court would have calculated the

same Guidelines range, and thus imposed the same sentence, even

if it had applied USSG § 4A1.2(d)(2)(B), as Lattimore argues was

appropriate.        See United States v. Savillon-Matute, 636 F.3d

119, 123 (4th Cir. 2011), cert. denied, 2011 WL 308873 (U.S.

Oct. 17, 2011) (No. 11-5393).                 Therefore, this claim entitles

Lattimore to no relief.

            Next, Lattimore challenges application of a Guidelines

enhancement for firearms trafficking.                  In applying a sentencing

enhancement, the district court must find by a preponderance of

the   evidence      that     the   conduct       underlying    the    enhancement

occurred.     See United States v. Grubbs, 585 F.3d 793, 803 (4th

Cir. 2009).      Under USSG § 2K2.1(b)(5), a four-level increase in

                                          3
offense     level     is     appropriate         if     the     defendant    engaged    in

firearms     trafficking.             Subsection          (b)(5)      applies    if    the

defendant

     (i) transported, transferred, or otherwise disposed of
     two or more firearms to another individual, or
     received two or more firearms with the intent to
     transport, transfer, or otherwise dispose of firearms
     to another individual; and (ii) knew or had reason to
     believe that such conduct would result in the
     transport, transfer, or disposal of a firearm to an
     individual (I) whose possession or receipt of the
     firearm would be unlawful; or (II) who intended to use
     or dispose of the firearm unlawfully.

USSG § 2K2.1 cmt. n.13(A).

            Lattimore concedes that the evidence showed that he

transported two or more firearms; however, he argues that the

evidence     was    insufficient        to       support        the   district   court’s

finding that he knew or had reason to believe that the person to

whom the firearms were transferred would unlawfully possess them

or intended to use or dispose of them unlawfully.                            We conclude

that a preponderance of the evidence showed that Lattimore, at

the very least, had reason to believe that the person to whom he

transferred     the        firearms    would          possess     them   unlawfully     or

intended to use or dispose of them unlawfully, where Lattimore

repeatedly     sold         firearms    to        the      purchaser        during     drug

transactions.       Accordingly, we hold that the district court did

not abuse its discretion in applying a four-level enhancement

pursuant to § 2K2.1(b)(5).


                                             4
               Finally,      Lattimore       challenges    the    disparity     between

his    sentence      and     those   of    his    codefendants.        In   imposing   a

sentence,      a    district    court      must    consider     “the   need    to   avoid

unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct.”                                18

U.S.C. § 3553(a)(6).            A district court, however, has “extremely

broad discretion when determining the weight to be given each of

the § 3553(a) factors.”              United States v. Jeffrey, 631 F.3d 669,

679 (4th Cir. 2011), cert. denied, 2011 WL 4532052 (U.S. Oct. 3,

2011) (No. 10-10894).

               Lattimore argues that the district court created an

unwarranted sentencing disparity because his codefendants were

sentenced to significantly lower sentences than he was.                         We hold

that it was well within the district court’s broad discretion to

impose    on    Lattimore       a    120-month     sentence;     the   court    clearly

noted that Lattimore’s extensive criminal history and his role

in the offense warranted the challenged disparities.                          Moreover,

this    court,       along    with     the    majority     of    the   circuits,     has

recognized that § 3553(a)(6) is aimed at eliminating national

sentencing         disparities,      not     disparities    between     codefendants.

United States v. Withers, 100 F.3d 1142,1149 (4th Cir. 1996);

see also United States v. Simmons, 501 F.3d 620, 623-24 (6th

Cir. 2007) (collecting cases).



                                              5
           We therefore affirm the district court’s judgment.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    6